Name: Council Directive 91/224/EEC of 27 March 1991 amending Directive 75/130/EEC on the establishment of common rules for certain types of combined transport of goods between Member States
 Type: Directive
 Subject Matter: transport policy;  organisation of transport
 Date Published: 1991-04-23

 Avis juridique important|31991L0224Council Directive 91/224/EEC of 27 March 1991 amending Directive 75/130/EEC on the establishment of common rules for certain types of combined transport of goods between Member States Official Journal L 103 , 23/04/1991 P. 0001 - 0002COUNCIL DIRECTIVE of 27 March 1991 amending Directive 75/130/EEC on the establishment of common rules for certain types of combined transport of goods between Member States (91/224/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the application of Directive 75/130/EEC (4), as last amended by Directive 86/544/EEC (5), has produced positive results; Whereas the increasing problems relating to road congestion, the environment and road safety, call, in the public interest, for the further development of combined transport as a commercially attractive alternative to long-distance intra-Community road haulage; Whereas the incentive provided by present Community rules for combined transport has not produced all the results expected to arise from the ongoing liberalization of conventional road haulage; whereas these rules accordingly need to be amended in order to make better use of the possibilities offered by the various methods of transport; Whereas a greater liberalization of road haulage legs to and from inland-waterway ports is likely to encourage the use of combined inland-waterway transport; Whereas the provisions of the Treaty relating to the freedom to provide services also apply to the field of combined transport; whereas the implementation of those provisions is likely to promote the wider use of combined transport; Whereas the development of combined transport will help transit across Alpine countries; Whereas the development of modern methods of transport, which include combined transport, also entails making it easier for such a method to be used by own-account road hauliers, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 75/130/EEC is hereby amended as follows: 1. the third indent of Article 1 (1) is replaced by the following: '- combined transport by inland waterway means the transport of lorries, trailers, semi-trailers with or without tractor, swap bodies and containers of 20 feet or more by inland waterway between Member States, including initial and final road haulage legs within a radius of 150 km as the crow flies from the inland-waterway port of loading or unloading.'; 2. Article 6 is replaced by the following: 'Article 6 All hauliers established in a Member State who meet the conditions of access to the occupation and access to the market for transport of goods between Member States shall have the right to carry out, in the context of a combined transport operation between Member States, initial and/or final road haulage legs which form an integral part of the combined transport operation and which may or may not include the crossing of a frontier.'; 3. Article 11 is replaced by the following: 'Article 11 Initial or final road haulage legs forming part of combined transport operations shall be exempted from compulsory tariff regulations.'; 4. the following Articles are added: 'Article 12 Where, as part of a combined transport operation, the dispatching undertaking carries out the initial road haulage leg for its own account within the meaning of the First Council Directive of 23 July 1962 on the establishment of certain common rules for international transport (carriage of goods by road for hire or reward) (*), the undertaking which is to receive the goods transported may, notwithstanding the definition given in the said Directive, carry out for its own account the final road haulage leg to transport the goods to their destination using a tractor owned by it, bought by it on deferred terms or hired by it pursuant to Council Directive 84/647/EEC of 19 December 1984 on the use of vehicles hired without drivers for the carriage of goods by road (**), as amended by Directive 90/398/EEC (***), and driven by its employees, even though the trailer or semi-trailer is registered or hired by the undertaking which dispatched the goods. The initial road haulage leg in a combined transport operation carried out by the dispatching undertaking using a tractor owned by it, bought by it on deferred terms or hired by it pursuant to Directive 84/647/EEC and driven by its employees, whereas the trailer or semi-trailer is registered or hired by the undertaking which is to receive the goods transported, shall also, notwithstanding the First Directive of 23 July 1962, be considered an own-account carriage operation if the final road haulage leg is carried out for its own account in accordance with the First Directive by the recipient undertaking. **(*) OJ No 70, 6. 8. 1962, p. 2005/62. *(**) OJ No L 335, 22. 12. 1984, p. 72. (***) OJ No L 202, 31. 7. 1990, p. 46. Article 13 This Directive is addressed to the Member States.' Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 1 January 1992. They shall forthwith inform the Commission thereof. 2. When Member States adopt the measures referred to in paragraph 1, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. 3. Member States shall communicate to the Commission the main provisions of domestic law which they adopt in the field covered by this Directive. Article 3 This Directive is addressed to the Member States. Done at Brussels, 27 March 1991. For the Council The President R. GOEBBELS (1) OJ No C 34, 14. 2. 1990, p. 8.(2) OJ No C 19, 28. 1. 1991.(3) OJ No C 225, 10. 9. 1990, p. 27.(4) OJ No L 48, 22. 2. 1975, p. 31.(5) OJ No L 320, 15. 11. 1986, p. 33.